r I &. c
      IN CLEMCt OFFICE
aniBEcoum;SIXIE OF MMSHBISTai
            opr   fl k                                  This opinion was filed for record
             ^(bF I tl   Ig
    DATE_

   'iii /uH-gf, C                                     at ^              on
       CtUEF JUSTICE



          IN THE SUPREME COURT OF THE S1A1E UF
                                                          SUPREME GOURT CLERK




 CERTIFICATION FROM THE
 UNITED STATES DISTRICT
 COURT FOR THE WESTERN
DISTRICT OF WASHINGTON
                                IN




KENNETH WRIGHT,                               No. 94162-9
 on his own behalf and on behalf of
 other similarly situated persons,

                         Plaintiff,

                                              En Banc


LYFT,INC,
 a Delaware corporation.

                         Defendants.          Filed           I h m?


        Gonzalez,J.—^Kenneth Wright received an unsolicited text message that

 appeared to come from an acquaintance inviting him to download Lyfl's cell phone

 application. Wright sued as a putative class member. The federal district court has

 asked this court to answer two certified questions relating to the state "Consumer

Electronic Mail Act"(CEMA)and the Consumer Protection Act(CPA). Chs.

 19.190, 19.86 RCW.
 Wright V. Lyft, Inc., No. 94162-9

                                        Background


       Lyft operates a ridesharing service in which customers use cell phone

applications to request rides from nearby drivers. Lyft's application invites users

to initiate text messages to a user's contacts, inviting them to download the

application and receive a Lyft ride credit. This process involves a Lyft user

opening the application, clicking on the "Settings" menu, selecting "Invite

Friends," then selecting one or multiple individuals from the user's contacts or

"Select All," and, finally, agreeing to "Send Invites."

       On March 20, 2014, Kenneth Wright received such a text message. The

message invited him to download Lyft's application to his cell phone, offering him

a ride worth $25.' Days later, Wright sued Lyft in federal court, seeking to

represent a national class and a Washington subclass encompassing anyone who

received an unsolicited Lyft text message. Wright alleged, among other things, the

text message generated by Lyft violated state law. Lyft moved to dismiss Wright's

claims. The district court granted in part, declining to dismiss Wright's state




'The message appeared to originate from Wright's contact,"Jo Arm C." The message read:

       "Jo Arm C. sent you a free Lyft ride worth $25. Claim it at
       http://lyft.com/getapp/MD 15M215."

Lyft, Inc.'s Opening Br. at 7.
Wright V. Lyft, Inc., No. 94162-9

CEMA and CPA claims. The district court then certified two questions for this

court's consideration.

                               Certified Questions

   1. Does the recipient of a text message that violates the Consumer Electronic
      Mail Act, Chapter 19.190 RCW("CEMA"), have a private right of action
      for damages (as opposed to injunctive relief) directly under the statute?
   2. Does the liquidated damages provision of CEMA,RCW 19.190.040(1),
      establish the causation and/or injury elements of a claim under the
      Washington Consumer Protection Act, Ch. 19.86 RCW ("CPA"), as a matter
      of law or must the recipient of a text in violation of CEMA prove injury in
       fact before he or she can recover the liquidated amount?
Am. Order Granting Stipulated Mot. to Certify Questions to Wash. Supreme Ct. at

1-2.


                                    Standards of Review


       Certified questions are matters oflaw we review de novo. Parents Involved

in Cmty. Schs. v. Seattle Sch. Dist. No. I, 149 Wash. 2d 660, 670, 72 P.3d 151 (2003)

(citing Rivett v. City ofTacoma, 123 Wash. 2d 573, 578, 870 P.2d 299(1994)). We

consider the legal issues presented based on the certified record provided by the

federal court. Bradburn v. N. Cent. Reg'I Library Dist., 168 Wash. 2d 789, 799, 231

P.3d 166(2010)(citing RCW 2.60.030(2)).

       We review questions of statutory interpretation de novo. City ofPasco v.

Pub. Emp'tRelations Comm'n, 119 Wash. 2d 504, 507, 833 P.2d 381 (1992). On

matters of statutory interpretation, our "fundamental objective is to ascertain and
Wright y. Lyft, Inc., No. 94162-9

carry out the Legislature's intent." Dep't ofEcology v. Campbell & Gwinn, LLC,

146 Wash. 2d 1, 9,43 P.3d 4(2002). "[I]f the statute's meaning is plain on its face,

then the court must give effect to that plain meaning as an expression of legislative

intent." Id. at 9-10.


                                     Analysis


      We conclude that the plain language of chapter 19.190 RCW creates a

private cause of action with damages only for phishing violations. RCW

19.190.080,.090. We also conclude that while the plain language of CEMA's

liquidated damages provision does not explicitly replace the causation or injury

elements of a CPA claim, because the provision provides automatic damages for

violations without condition, injury and causation do not need to be proved to

receive damages. Accordingly, we answer no to the first certified question and yes

to the second.


1.    Private Cause of Action under CEMA


      We are first asked whether RCW 19.190.040(1) provides a private cause of

action for violations of CEMA. Wright contends that it does, while Lyft argues it

provides the measure of any damages recoverable under a CPA suit. We agree

with Lyft that RCW 19.190.040 does not provide an independent cause of action.

We hold that CEMA creates a private cause of action with damages limited to

phishing violations.
Wright V. Lyft, /«c., No. 94162-9

      To determine whether RCW 19.190.040 is directly actionable, we look to

the language ofthe provision. RCW 19.190.040 does not exist in isolation and

must be read in the context ofthe larger statutory scheme. See Campbell & Gwinn,

LLC, 146 Wash. 2d at 11 (reviewing courts derive plain meaning from the context of

the act and related statutes); ITTRayonier, Inc. v. Dalman, 122 Wash. 2d 801, 807,

863 P.2d 64(1993)("Statutory provisions must be read in their entirety and

construed together, not piecemeal." {cWmgDonovickv. Seattle-First Nat'I Bank,

111 Wn.2d413,415, 757P.2d 1378 (1988)). As Judge Pechmannoted, CEMA's

statutory scheme is "rather labyrinthine." Wright v. Lyft, 2016 WL 7971290, at *3

(W.D. Wash. Apr. 15, 2016)(court order). The most effective way to navigate this

complexity and place RCW 19.190.040 in context is to trace the legislative

development ofthe act and its subsequent amendments.


      Since its enactment in 1998, CEMA has been amended three times to

increase the scope of prohibited electronic practices. Laws of 1999, ch. 289;

Laws of 2003, ch. 137; Laws of 2005, ch. 378. The statute was created to address

unwanted e-mail messages referred to as "spam." Final B.Rep. on Second

Engrossed Substitute H.B. 1888, 59th Leg., Reg. Sess.(Wash. 2005)(defining

"spam"); LAWS OF 1998, ch. 149, § 4(codified in RCW 19.190.030). Sending a

commercial e-mail containing false or misleading information constitutes a

"violation ofthe consumer protection act." LAWS OF 1998, ch. 149, § 4(1). The
 Wright V. Lyft, Inc., No. 94162-9

statute also established the first three elements of a CPA claim ((1) unfair or

deceptive act(2) occurring in trade or commerce that affects(3)the public

interest), and included a provision specifying damages to recipients ofthese

improper e-mails. As originally passed, CEMA did not contain language creating

a separate cause of action.^

       Lawmakers first amended CEMA in 1999. This legislative fix changed little

> in the original statute. Its most notable effect was to clarify that assisting the

transmission of a commercial e-mail violates the CPA.



       2003 marked the first substantive amendment to CEMA. Recognizing the

rise of unsolicited commercial text messages sent to cell phones, lawmakers sought

to "limit the practice." Laws of 2003, ch. 137, § 1. The statute precluded the

initiation or facilitation of sending a commercial text message to Washington

residents. Id. § 3(1). RCW 19.190.060(2) included an identical legislative finding

to RCW 19.190.030(3), the commercial e-mail provision:

       that the practices covered by this section are matters vitally affecting the
       public interest for the purpose of applying the consumer protection act,
       chapter 19.86 RCW. A violation ofthis section is not reasonable in relation
       to the development and preservation of business and is an unfair or



^ The legislative history supports the plain language. A bill report on CEMA's 1998 enacting
statute explains that a sender using false or misleading e-mail message violates the CPA and in
doing so, the "recipient ofthe commercial electronic mail message may bring a civil action
against the sender." Final B. Rep. on Engrossed Substitute H.B. 2752, at 2, 55th Leg., Reg.
Sess.(Wash. 1998).
Wright V. Lyft, Inc., No. 94162-9

      deceptive act in trade or commerce and an unfair method of competition for
      the purpose of applying the consumer protection act, chapter 19.86 RCW.
The damages provision in RCW 19.190.040 was amended to include "commercial

electronic text message[s]," Id. § 5. Again, the legislature did not include an

express cause of action.


      The third and final amendment to CEMA occurred in 2005. In this


amendment,the legislature added protections against the practice of"phishing."

See Final B. Rep. on Second Engrossed Substitute H.B. 1888, at 1-2(defining

"phishing"); LAWS OF 2005, ch. 378, § 2. "Phishing" generally refers to Internet

activity using fraudulent e-mails and websites to induce someone to reveal

personally identifying information under false pretenses.


      The 2005 amendment is the first instance in which the legislature

specifically recognized a "civil action" for violations of CEMA:

      A person who is injured under this chapter may bring a civil action in the
      superior court to enjoin further violations, and to seek up to five hundred
      dollars per violation, or actual damages, whichever is greater. A person who
      seeks damages under this subsection may only bring an action against a
      person or entity that directly violates[RCW 19.190.080].
Laws of 2005, ch. 378, § 3(emphasis added)(codified in RCW 19.190.090(1)).

      Judge Pechman opined on RCW 19.190.090 in this case. Wright, 2016 WL
7971290, at *4. In her ruling on Lyft's motion to dismiss. Judge Pechman adopted

Judge Lasnik's analysis ofthe provision as set out in Gragg v. Orange Cab
Wright    Lyft, Inc., No. 94162-9

Company, Inc., 145 F. Supp. 3d 1046, 1050-53(W.D. Wash. Nov. 9, 2015).

RCW 19.190.090(1) allows anyone injured "under this chapter" to bring a civil

action to enjoin further violations and seek certain damages. Standing alone, this

sentence implies a direct civil action was created for any violation ofthe chapter,

including e-mails and, notably, text messages. Id. However, Judge Pechman

further explained that the next sentence in the statute says that "'[a] person who

seeks damages under this subsection may only bring an action against a person or

entity that directly violates RCW 19.190.080 (i.e., thephishing statute).'"'' Wright,

2016 WL 7971290, at *4 (alteration in original)(quoting RCW 19.190.090(1)).

Thus, now a plaintiff cannot bring a civil action if injured under the chapter unless

he or she is a victim of phishing under RCW 19.190.080. Id. To resolve this

tension. Judge Lasnik reasoned, and Judge Pechman accepted, that the 2005

amendment created a cause of action for money damages limited to phishing. Id.

We agree.


      Turning to the first certified question, the plain language of CEMA's

liquidated damages provision provides the answer. RCW 19.190.040 does not

create a private cause of action. The provision itself contains no language

concerning a cause of action. RCW 19.190.040. Nor did the legislature include a

cause of action in the original 1998 legislation or in the 2003 amendment

prohibiting unsolicited text messages. Instead, the plain language indicates it was
Wright V. Lyft, Inc., No. 94162-9

the legislature's intent for CEMA violations to be brought under the CPA. LAWS

OF 1998, ch. 149, § 4(stating violations ofthe act constituted "violation[s] ofthe

consumer protection act").


      Washington lawmakers did not create any cause of action until 2005. The

2005 amendment shows the legislature knew how to institute a cause of action and

how to circumscribe its scope. This amendment did not alter CEMA's text

message provision to recognize a cause of action therein, nor did it contain

language including text message violations in a phishing claim. We presume the

legislature means exactly what it says. Davis v. Dep't ofLicensing, 137 Wash. 2d
957, 964,977 P.2d 554(1994)(quoting State v. McCraw, 127 Wash. 2d 281, 288,

898 P.2d 838 (1995)). Omissions are deemed to be exclusions. In re Det. of

Williams, 147 Wash. 2d 476, 491, 55 P.3d 597(2002); see also Landmark Dev., Inc.

V. City ofRoy, 138 Wash. 2d 561, 571,980 P.2d 1234(1999)("the expression of one

is the exclusion of the other"). CEMA's plain language demonstrates a direct

cause of action for money damages exits only for phishing violations.


      Alternatively, Wright argues that if a CEMA violation is not actionable

under RCW 19.190.040, the statute implies a cause. For the following reasons, we

disagree.
Wright V. Lyft, Inc., No. 94162-9

       To determine whether the legislature intended to imply a private right of

action, a reviewing court applies a three-part test established in Bennett v. Hardy,

113 Wash. 2d 912, 920-21, 784 P.2d 1258 (1990). First, we determine whether the

plaintiff is within the class for whose "especial" benefit the statute was enacted;

second, whether the explicit or implicit legislative intent supports creating or

denying a remedy; and third, whether implying a remedy is consistent with the

underlying purpose of the legislation. Id.

       Even assuming Wright falls within the protected class ofthe statute, he

cannot meet the additional Bennett factors. Id. at 921. As discussed above,

CEMA's plain language demonstrates the legislature's intent that the recipient of

unsolicited text messages bring a CPA claim. This legislative intent does not

support creating a remedy where one already exists. CEMA does not imply a

cause of action here.


       RCW 19.190.040 does not create an independent cause of action for

monetary damages under CEMA. The plain language of chapter 19.190 RCW

provides a direct cause of action with damages limited to phishing violations.

RCW 19.190.090. The statute similarly does not imply a cause of action for

monetary damages aside from phishing violations.^ Importantly, a recipient of


^ While an action for monetary damages is limited to phishing, we note that a plaintiff may bring
an action to enjoin any CEMA violation. RCW 19.190.090(1)("A person who is injured under

                                               10
Wright V. Lyft, Inc., No. 94162-9

unsolicited commercial text messages is not bereft of legal remedy—he or she may

pursue redress under the CPA. We therefore answer no to the first certified

question.


2.     Injury and Causation under the CPA

       The CPA prohibits unfair methods of competition and unfair or deceptive

trade or commerce acts. RCW 19.86.020. A person injured in his or her business

or property by a violation ofthis act may bring a civil suit for injunctive relief,

actual damages, attorney fees, and up to treble actual damages. RCW 19.86.090.

       This court has concluded that a CPA claimant must establish five elements:


(1) an unfair or deceptive act or practice (2)in trade or commerce(3)that affects

the public interest,(4)injury to plaintiffs business or property, and (5)causation.

Hangman Ridge Stables, Inc. v. Safeco Title Ins. Co., 105 Wash. 2d 778, 780, 719

P.2d531 (1986).


       Here, Lyft and Wright do not dispute that transmission of a text message in

violation of CEMA establishes the first three elements of a CPA claim. See, e.g.,

Lyft, Inc.'s Opening Br. at 24-25 (citing RCW 19.190.060). They disagree

whether RCW 19.190.040 establishes the injury and causation elements.




this chapter may bring a civil action in the superior court to enjoin further violations."(emphasis
added)).

                                                11
Wright V. Lyft, Inc., No. 94162-9

      Thus,the second certified question asks if CEMA's liquidated damages

provision, RCW 19.190.040, establishes the causation and/or injury elements of a

CPA claim as a matter of law or if the recipient of a text in violation of CEMA

must prove injury in fact prior to receiving damages. Am. Order Granting

Stipulated Mot. to Certify to Wash. Supreme Ct. at 1-2.

      The plain language of RCW 19.190.040 does not definitively resolve the

-issue. Estates:


      (1)Damages to the recipient of a commercial electronic mail message or a
      commercial electronic text message sent in violation ofthis chapter are five
       hundred dollars, or actual damages, whichever is greater.
             (2)Damages to an interactive computer service resulting from a
       violation ofthis chapter are one thousand dollars, or actual damages,
       whichever is greater.

RCW 19.190.040. This is the complete text of the damages provision. It does not

mention injury or causation. The provision does not indicate these elements are

replaced, so Lyft urges us to read the section as requiring a CPA plaintiff to prove

both to bring a successful claim. Lyft would like the inquiry to end here. But

doing so ignores the converse, more reasonable, reading of RCW 19.190.040—^the

provision does not condition the award of damages on proving either injury or

causation. In fact, damages for CEMA violations are automatic. It is nonsensical

for the legislature to write a damages provision free of preconditions, only for this

court to read in elements that lawmakers did not include. Indeed, our canons of


                                          12
Wright V. Lyft, Inc., No. 94162-9

statutory construction warn against such an interpretation. State v. Delgado, 148

Wn.2d 723,727,63 P.3d 792(2003)(reviewing courts cannot add words or

clauses to a statute when the legislature has chosen not to include that language).


      Though both Wright and Lyft advance arguably reasonable readings ofthe

provision, Wright prevails in this case. Where two interpretations ofstatutory

language are equally reasonable, our canons of construction direct us to adopt "the

interpretation which better advances the overall legislative purpose."

Weyerhaeuser Co. v. Dep't ofEcology, 86 Wash. 2d 310, 321, 545 P.2d 5 (1976).


      In amending CEMA to preclude unsolicited text messages, the legislature

recognized

      [t]hat the number of unsolicited commercial text messages sent to cellular
      telephones and pagers is increasing. This practice is raising serious concerns
      on the part of cellular telephone and pager subscribers. These unsolicited
      messages often result in costs to the cellular telephone and pager subscribers
      in that they pay for use when a message is received through their devices.
      The limited memory of these devices can be exhausted by unwanted text
      messages resulting in the inability to receive necessary and expected
      messages.


      The legislature inten[d]s to limit the practice ofsending unsolicited
      commercial text messages to cellular telephone or pager numbers in
      Washington.
Laws of 2003,ch. 137,§ 1 (emphasis added).


      Elsewhere in CEMA's statutory scheme, the legislature made sending spam

e-mail a per se violation ofthe CPA. RCW 19.190.030(1)("It is a violation of the

                                         13
Wright V. Lyft, Inc., No. 94162-9

consumer protection act, chapter 19.86 RCW,... to initiate the transmission of a

commercial electronic mail message"). RCW 19.190.060 contains identical

language to .030 that declares practices covered under the sections to be violations

of the CPA. Puzzlingly, no "per se violation" phrase was included in the text

message provision. Compare RCW 19.190.060, wzY/z RCW 19.190.030(1). Lyft

argues the lack ofthis phrase in RCW 19.190.060 is purposeful. Functionally,

however, there is no indication in RCW 19.190.060 and .030(1)that the legislature

intended to regulate text messages and e-mails differently. See Gragg, 145 F.

Supp. 3d at 1053. To the extent this intent is unclear, the bill report on House Bill

2007, which enacted the prohibition on unsolicited text messages, reveals that "[a]

violation ofthe commercial electronic text messaging law provides penalties

similar to those for commercial e-mail messages. A recipient of a commercial

electronic text message . . . may bring a civil action against a sender." Final B.

Rep. on Substitute H.B. 2007, at 2, 58th Leg., Reg. Sess.(Wash. 2003); Anthis v.

Copland, 173 Wash. 2d 752, 756, 270 P.3d 574(2012)("Ifthe statute is still

'susceptible to more than one reasonable interpretation, then a court may resort to

statutory construction, legislative history, and relevant case law for assistance in

discerning legislative intent.'"(quoting Christensen v. Ellsworth, 162 Wash. 2d 365,

373, 173 P.3d228 (2007))).




                                          14
Wright V. Lyft, Inc., No. 94162-9

      Lyft also appears to contend that liability under CEMA turns on whether a

cell phone user can demonstrate injury, primarily pecuniary loss. For example,

receiving an unsolicited text messages on a prepaid or limited cell phone plan

could constitute injury while receipt of a text on an unlimited data plan would not.

But the legislature did not delineate between these specific types ofinjuries. The

statute at issue reflects lawmaker's intent to limit the practice of sending any

unsolicited commercial text messages because they cause injury to consumers by

using limited data and memory of mobile devices and interrupting receipt of

necessary and expected messages. .SeeRCW 19.190.060.


      Taken together, RCW 19.190.040's automatic damages language, the

legislative intent to limit the practice of sending unsolicited commercial text

messages, and the legislative intent to treat text messages in the same manner as

spam e-mail weigh against requiring a CEMA plaintiff to independently prove

injury and causation. Weyerhaeuser Co., 86 Wash. 2d at 321.


      Modem cell phone users likely receive few unsolicited commercial text

messages over the course of a day. State legislatures achieved the current,

relatively "spam-free" world by encouraging actors to refrain from sending

unwanted electronic messages and providing a mechanism of enforcement. As the

Attomey General's Office points out, requiring proof of injury and causation



                                          15
Wright V. Lyft, Inc., No. 94162-9

increases the burden on private consumers bringing CPA claims and would likely

diminish CEMA's deterrent effect. Br. of Amicus Curiae Att'y Gen. at 17-18; see

also State v. McDougal, 120 Wash. 2d 334, 351, 841 P.2d 1232(1992)(the court

should avoid an interpretation that "produce[s] an absurd and unjust result and

would clearly be inconsistent with the purposes and policies of the act in question."

(quoting NORMAN J. SINGER, 2A STATUTES AND STATUTORY CONSTRUCTION §

45:12(4th ed. 1984))).


       As previously noted, the questions before this court were certified after the

federal trial court declined to dismiss Wright's CEMA and CPA claims. Whether

Wright is ultimately successful proving Lyft violated RCW 19.190.060 by sending

an unsolicited commercial text message is a question offact to be determined at

the district court.



       We conclude that RCW 19.190.040 establishes the injury and causation

elements of a CPA claim as a matter of law. The answer to the second certified


question is yes.


                                    Conclusion


       RCW 19.190.040 does not provide an independent cause of action for

monetary damages. The plain language of chapter 19.190 RCW creates a private




                                          16
Wright V. Lyft, Inc., No. 94162-9

cause for money damages for phishing violations. We answer no to the first

certified question.

      Though the plain language of RCW 19.190.040 offers two arguably

reasonable answers to whether the provision establishes injury and causation for

CPA claims, the overall purpose of CEMA and its legislative intent indicate both

elements are established. We answer yes to the second certified question.




                                        17
Wright V. Lyft, Inc., No,94162-9




WE CONCUR:




                                        /